Citation Nr: 1542909	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO. 13-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an effective date prior to June 2, 2011 for service connection for a right knee musculoligamentous strain.

2. Entitlement to an initial rating in excess of 10 percent for a right knee musculoligamentous strain.

3. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a neck disability, to include a mechanical cervical strain.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. By way of background, the RO granted service connection for a right knee disability in September 2011 and assigned a rating of 10 percent effective June 2, 2011. The RO then granted service connection for PTSD in June 2013 and assigned a 50 percent rating effective June 2, 2011. The Veteran separately and timely perfected appeals as to the rating and effective date assigned in September 2011 and the rating assigned in June 2013. The issues have been combined into a single appeal for the purposes of appellate review.

The Board notes that in his notice of disagreement to the September 2011 rating decision, the Veteran initially indicated a desire to appeal the issues of service connection for a wrist disability and a left knee disability. However, in his September 2013 substantive appeal, the Veteran specifically indicated that he was not appealing those issues. As such, an appeal as to those issues has not been perfected, and they are not before the Board.

The Board further notes that service connection for acid reflux, hypertension, a left foot disability, a right calf disability, and a skin disability was denied in a January 2014 rating decision, in response to which the Veteran timely filed a notice of disagreement as to all five issues. A statement of the case was sent to the Veteran on August 8, 2014, with a carbon copy being issued at the same time to his representative. A substantive appeal listing those five issues was received by VA on May 5, 2015. No other communication was received from the Veteran or his representative expressing any disagreement with the August 2014 statement of the case prior to May 2015. In May 2015 correspondence, the RO informed the Veteran that it could not accept his May 2015 substantive appeal, as the applicable appellate period had already lapsed and therefore that the August 2014 statement of the case had become final. 38 C.F.R. § 20.302(b). Appellate rights were provided by the RO, however, to date, the electronic record does not reflect that a notice of disagreement has been filed.  Moreover, the RO has at no point thereafter waived the timeliness of the May 2015 substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009). Accordingly, those matters are not before the Board at this time.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted medical evidence and statements that he is unemployable due to his PTSD. Therefore, the issue of entitlement to TDIU has been raised by the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. While VA medical records were added to the record after the statement of the case issued in August 2013, the records do not pertain to the effective date issue nor are they relevant to a higher rating for the knee disability.  Accordingly, neither a waiver of AOJ consideration nor remand is required.

The issue of service connection for alcohol and drug dependence, to include as secondary to service-connected PTSD, has been raised by the record in the representative's March 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an increased rating for PTSD, entitlement to service connection for a neck disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for a right knee disability arose from a June 2, 2011 claim, more than one year after his separation from service, and in a September 2011 rating decision service connection was granted with a rating of 10 percent effective June 2, 2011.

2. Prior to the June 2, 2011 claim, there were no pending requests for service connection for a right knee disability that remained unadjudicated.

3. For the entire period on appeal, the Veteran's right knee disability has been manifested by flexion to 120 degrees with no further limitation of motion after five repetitions, weakness, lack of endurance, pain, flare-ups, and limitations on walking and standing; but not by flexion limited to 30 degrees or less, ankylosis, recurrent subluxation or lateral instability, extension limited to 5 degrees or more, or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 2, 2011 for the award of service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).

2. The criteria for a rating in excess of 10 percent for a right knee disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's appeal of the increased rating and earlier effective date claims arises from his disagreement with the initial effective date and evaluation following the grant of service connection for the right knee. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in September 2011. The examination was adequate because the examiner reviewed the claims file in conjunction with the examination, conducted a medical examination and provided sufficient information to allow the Board to render an informed determination.

The Board notes that in his September 2012 notice of disagreement, the Veteran's representative appeared to argue that the VA examination provided was not adequate, as the examiner did not consider the degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance under ordinary, everyday physical stress. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). However, the September 2011 VA examiner clearly noted range of motion results both before and after repetitive motion, and noted that pain, weakness and lack of endurance were present after repetitive testing. The examiner then noted that overall these additional factors did not result in any further limitation of motion. As such, the examiner clearly considered these additional factors when determining the Veteran's range of motion limitations, and therefore the examination is adequate for rating purposes. DeLuca, 8 Vet. App. 202.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for his right knee disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Earlier Effective Date

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran appealed from the assigned effective date for the grant of service connection for a right knee disability. The Veteran initially filed for service connection on June 2, 2011, which was approximately 16 years after his separation from service. As such, the date of the Veteran's separation from service cannot be used as an effective date. 38 C.F.R. § 3.400(b)(2). Therefore, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time. 38 C.F.R. § 3.400(b)(2). 

The Veteran filed his claim for service connection on June 2, 2011, and service connection was granted in a September 2011 rating decision. The RO then assigned an effective date of June 2, 2011, the date of the initial claim. While the Board notes that a right knee disability may have manifested prior to the Veteran's claim, the applicable law and regulations provide that it is the later of the date of receipt of the claim or the date entitlement arose which is controlling. As the date of the Veteran's claim is the later of the two dates, the currently assigned date of June 2, 2011 is the appropriate effective date for the grant of service connection.

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As the Veteran's June 2, 2011 date of claim is later in time than the initial manifestations of his right knee disability, the Board finds that an effective date earlier than June 2, 2011 is not warranted in this case.

III. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Generally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59,990. Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The Veteran's right knee disability is rated under Diagnostic Code 5260, covering limitation of flexion of the knee. Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability more nearly approximates the level of severity contemplated by a 20 percent or higher rating. The Veteran has credibly reported pain, limitation of motion, flare-ups and limitations on walking and standing, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a VA examination in September 2011. The Veteran reported daily right knee pain and decreased range of motion.  Flare-ups occurred with heavy activity, twisting and rotation and could last a week. He did not use any devices and did not fall.  He did not experience locking or giving way.  The disability did not interfere with his job but was more painful at the end of the day due to repetitive activity. The examiner found the Veteran to have extension to 0 degrees and flexion to 120 degrees with no additional functional impairment after repetitive testing. The examiner noted mild pain and weakness, with pain and lack of endurance after repetitive motion. The examiner noted there to be no soft tissue swelling or discoloration, no knee instability, and no ligamentous laxity. No fatigue or incoordination was noted. The examiner noted that an opinion could not be provided on any additional limitation following repetitive use on flare-ups as this would be speculation.  The rationale was that the Veteran did not have additional limitation following repetitive use on the examination.  

VA treatment records are silent for any further range of motion testing, or complaints of or treatment for a right knee disability generally.

Based on the lay and medical evidence, the Board finds that the Veteran's right knee disability does not more nearly approximate the level of severity contemplated by a 20 percent or higher rating, as at no point during the period on appeal has the evidence shown that the Veteran's right knee range of motion approximates the level of limitation contemplated by a 20 percent rating, even after accounting for functional limitation due to weakness, incoordination, fatigue or other factors. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Therefore, an initial rating in excess of 10 percent for a right knee disability is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes for the right knee disability can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. There is no evidence showing that the Veteran is limited to 5 degrees or more of extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261. On examination, the Veteran had full extension and there were no additional limitations on repetitive use.  Therefore a higher or separate and compensable rating based on limitation of extension of the right knee is not warranted. 

There is no evidence of recurrent subluxation or lateral instability in the right knee.  The examiner specifically found there was no instability and the Veteran reported that the knee did not give way and he did not fall. 38 C.F.R. § 4.71a, Diagnostic Code 5257. Arthritis has not been diagnosed and confirmed via x-ray findings, and the Veteran's knee is already rated based on limitation of motion of the affected joint at a compensable level. 38 C.F.R. § 4.71a, Diagnostic Code 5003. There is no medical or lay evidence of dislocated or surgically removed semilunar cartilage or nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. The Board notes a diagnosis of genu recurvatum in a September 2012 VA treatment record, however, the Veteran is not service-connected for genu recurvatum.  Moreover, a separate rating for limitation of extension pursuant to Diagnostic Code 5261 is not warranted as the Veteran's extension is normal.

In evaluating the Veteran's current level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, flare-ups and limitations on walking and standing, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiner found limitation of motion to only 120 degrees on flexion and no further limitation of motion due to factors such as weakness, incoordination, fatigability or pain. The examiner also explained that information could not be provided regarding any additional limitation on flare-ups as no additional limitations were shown on repetitive use.  As the examiner provided a rationale for not being able to provide an opinion, the opinion is adequate.  Ultimately, the Board finds that the Veteran's statements concerning further limitation of function due to additional factors are outweighed by the objective observations and measurements of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, as the Veteran's limitation is not compensable, the Veteran's complaints of pain on motion are fully contemplated by his current 10 percent rating. 38 C.F.R. § 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected right knee disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's right knee disability is manifested by limitation of motion with no further limitation of motion after five repetitions, weakness, lack of endurance, pain, flare-ups, and limitations on walking and standing. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for disabilities of the knee. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain, the effects of these symptoms were fully taken into account by the current 10 percent rating, which is higher than would be warranted based on range of motion testing alone. In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for PTSD and a right knee disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's right knee disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an effective date prior to June 2, 2011 for service connection for a right knee disability, to include a right knee musculoligamentous strain, is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include a right knee musculoligamentous strain, is denied.

REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran was provided with a VA examination concerning his claimed neck disability in July 2013. The examiner indicated providing an opinion would be to resort to mere speculation, stating that there was no evidence of in-service or post-service treatment for a neck disability. The Board notes that an examiner's statement indicating that an opinion cannot be rendered without resorting to mere speculation can be adequate if a sufficient supporting rationale for the determination is provided. See Jones v. Shinseki, 23 Vet. App. 382 (2010). However, here the examiner supported the determination simply by citing the lack of in-service and post-service medical treatment, which inherently makes an opinion inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007). As the opinion is inadequate and there is still insufficient medical evidence to decide the claim, the Board must remand the claim for a new examination.

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for TDIU, based on the Veteran's statements in his March 2013 VA psychiatric examination indicating that he has been unemployed since August 2012 due, at least in part, to PTSD-related outbursts directed at supervisors. See Rice, 22 Vet. App. at 453-54. No notice regarding that claim has been provided and appropriate development has not been conducted. Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

The issue of entitlement to TDIU requires a determination regarding the impact of the Veteran's service-connected disability on his ability to acquire and maintain substantially gainful employment. As occupational impairment is specifically contemplated by the rating criteria used to evaluate mental disorders, a Board decision with respect to the Veteran's increased rating claim would inherently include a determination as to the occupational effect of the Veteran's PTSD. As such the Board finds that the Veteran's claim for an increased rating for PTSD is inextricably intertwined with the issue of entitlement to TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

After providing appropriate notice, conduct any further development of the TDIU claim deemed necessary.
2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed neck disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's neck disability, to include a mechanical cervical strain, is related to his active duty service?

A detailed rationale for the opinion must be provided. The examiner is advised that the Veteran is competent to describe his neck symptoms, and that opinions based solely on the lack of medical documentation are inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA psychological examination for his PTSD. The electronic claims folder should be reviewed by the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected PTSD.

The examiner should also provide information concerning any functional impairment that results from the service-connected PTSD that may affect the ability to function and perform tasks in a work setting.

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


